In the
        United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐1054 
PHILIP M. CROSBY, 
                                              Plaintiff‐Appellant, 
                               v. 

COOPER B‐LINE, INC., 
                                             Defendant‐Appellee. 
                     ____________________ 

             Appeal from the United States District Court 
                 for the Southern District of Illinois. 
      No. 3:11‐CV‐00305‐WDS‐DGW — William D. Stiehl, Judge. 
                     ____________________ 

       ARGUED JUNE 6, 2013 — DECIDED AUGUST 7, 2013 
                 ____________________ 

    Before POSNER, ROVNER, and WOOD, Circuit Judges. 
    WOOD,  Circuit  Judge.  The  Supreme  Court  has  held  that 
Section 301 of the Labor Management Relations Act (LMRA), 
29 U.S.C. § 185, preempts all state‐law claims that require the 
interpretation of a collective bargaining agreement (CBA) or 
any  other  covered  labor  contract.  This  rule,  which  goes 
under  the clumsy  name of “complete preemption” (a better 
term  might  be  “complete  displacement”),  covers  not  only 
obvious  disputes  over  labor  contracts,  but  also  any  claim 
2                                                       No. 13‐1054 


masquerading  as  a  state‐law  claim  that  nevertheless  is 
deemed “really” to be a claim under a labor contract. These 
cases are understood to arise under federal law (Section 301 
of  the  LMRA)  from  their  inception.  Subject‐matter 
jurisdiction  in  the  federal  court  thus  rests  on  28  U.S.C.  § 
1331,  and  it  makes  no  difference  if  the  parties  are  non‐
diverse or if the plaintiff’s complaint is couched in state‐law 
terms.  
    Cooper  B‐Line,  Inc.  contends  that  this  is  one  such  case. 
Although  Philip Crosby, a former Cooper employee, filed a 
lawsuit  in  state  court  that  asserted  only  a  state‐law  claim 
against  the  company—the  Illinois  tort  of  retaliatory 
discharge—Cooper  contends  that  the  suit  is  a  disguised 
Section  301  action  that  arises  under  federal  law.  Cooper 
removed the case to federal court on this basis and now asks 
us  to  dismiss  it  in  its  entirety  because  Crosby  failed  to 
exhaust  his  remedies  under  the  CBA.  Crosby  counters  that 
removal was improper and asks us to return his case to state 
court.  We  conclude  that  this  case  is  not  materially  different 
from  the  one  before  the  Supreme  Court  in  Lingle  v.  Norge 
Div. of Magic Chef, Inc., 486 U.S. 399 (1988), where the Court 
rejected a finding of complete preemption. We do too, so we 
reverse  the  district  court’s  judgment  on  the  merits  in 
Cooper’s  favor  and  order  the  case  remanded  to  the  state 
court. 
                                    I 
    Cooper  describes  itself  as  “a  diversified  global  manu‐
facturer  of  electrical  components  and  tools,”  see  COOPER 
INDUS., http://www.cooperindustries.com/content/public/en/ 
No. 13‐1054                                                      3 


company.html  (last  visited  Aug.  5,  2013);  it  has  seven 
operating  divisions,  one  of  which  is  Cooper  B‐Line,  id. 
Crosby  worked  in  the  “flex  tray”  department  of  Cooper’s 
facility in Pinckneyville, Illinois. On July 28, 2010, a portion 
of  Crosby’s  middle  finger  was  amputated  as  he  was 
attempting  to  remove  a  piece  of  flex  tray  metal  from  a 
master  bundle.  Crosby  had  instructed  a  co‐worker  to  kick 
the  bundle  in  order  to  dislodge  the  pieces  as  he  removed 
them.  The  company  frowned  on  this  procedure,  precisely 
because  it  could  lead  to  serious  injury.  Crosby  sought 
medical  attention  and  filed  a  claim  for  medical  and 
temporary  total  disability  benefits  under  the  Illinois 
Workers’ Compensation Act. 820 ILCS § 305. 
   Crosby  returned  to  work  on  September  13,  2010. 
Following  a  conversation  with  management  in  which 
Crosby stubbornly maintained that he did not intend to stop 
using  the  “kicking  method”  to  remove  metal  from  the 
master  bundles,  Cooper  suspended  him  for  three  days 
without pay as discipline for using an unsafe work practice. 
The “Disciplinary Corrective Action Discussion Worksheet” 
accompanying  the  suspension  further  stated  that  any 
violation  of  Cooper’s  safety  policies  for  the  duration  of 
Crosby’s  employment  would  result  in  immediate 
termination  of  his  job.  Dennis  Zimmerman,  president  of 
Crosby’s  union  (Local  7252,  United  Steelworkers  of 
America), filed a grievance on Crosby’s behalf to protest the 
suspension. 
    After  returning  from  his  suspension,  Crosby  was  given 
additional  safety  training  during  which,  he  alleges,  Cooper 
told  him about numerous new safety rules and procedures. 
Crosby then resumed work in the flex tray department, but, 
4                                                      No. 13‐1054 


within hours, Cooper’s plant safety specialist accused him of 
violating  one  of  the  new  safety  rules  by  tossing  a  wooden 
pallet. Crosby denied that he did so.  
    Cooper personnel then convened a meeting with Crosby 
and  Zimmerman  to  discuss  the  alleged  safety  violation.  At 
some point, Crosby was asked to leave the meeting, and the 
Cooper  representative  told  Zimmerman  that  Crosby  would 
be fired. Zimmerman left the meeting to give Crosby the bad 
news; he suggested that Crosby ask Cooper to call its action 
a  “permanent  layoff  with  no  recall  rights,”  rather  than  an 
outright  termination.  If  it  did  so,  Crosby  would  be  able  to 
obtain  unemployment  benefits  and  a  neutral  job  reference. 
Crosby followed Zimmerman’s advice and asked Cooper for 
the  more  favorable  label.  Cooper  accepted  on  the  condition 
that Crosby agree to dismiss the grievance filed in response 
to  his  three‐day  suspension.  The  parties’  agreement  was 
memorialized  in  a  “grievance  settlement”  (drafted  by 
Cooper), which states, in its entirety: 
     The United Steelworkers, the grievant and Cooper B‐
     Line  agree  that  [the  suspension  grievance]  shall  be 
     settled on the following terms: 
        1.  Grievant  Phil  Crosby’s  voluntary  separation 
        from  the  company  shall  be  considered  a  perma‐
        nent  layoff  without  recall  rights  effective  Septem‐
        ber 22, 2010. 
        2. Cooper B‐Line will pay Phil Crosby all accrued 
        2010 vacation[.] 
        3.  Cooper  B‐Line  shall  provide  neutral  employ‐
        ment references upon request in the future. 
No. 13‐1054                                                        5 


   This settlement is without prejudice to the contractual 
   rights of either party and shall not constitute a prece‐
   dent  with  respect to any like  or related matter  in  the 
   future. 
    Crosby now says that the entire process leading up to his 
signing  the  grievance  settlement  was  a  sham.  He  believes 
that Cooper’s real reason for discharging him had nothing to 
do with safety violations. Instead, he asserts, it was because 
he filed a workers’ compensation claim after the amputation 
of his finger. In support of this theory, he points to the tim‐
ing of his firing, the sudden appearance of new safety rules 
to  which  he  was  subject,  several  emails  from  Cooper  per‐
sonnel  expressing  a  desire  to  fire  him  or  otherwise  send  a 
“hard message” immediately following the July 28 accident, 
and  emails  from  Cooper’s  Human  Resources  manager  ex‐
pressing concern that transferring Crosby to a different part 
of the plant would result in a more costly workers’ compen‐
sation award. 
    This view led Crosby to file a suit in the Circuit Court for 
the Twentieth Judicial Circuit, Perry County, Illinois, in 2011, 
alleging that he was fired in retaliation for asserting his right 
to medical and disability payments in violation of the Illinois 
Workers’  Compensation  Act.  820  ILCS  §  305.  Cooper 
removed the case to the Southern District of Illinois. Because 
the  parties  are  non‐diverse,  the  only  possible  basis  for 
subject‐matter  jurisdiction  was  the  presence  of  a  federal 
question  under  28  U.S.C.  §  1331.  Cooper  argued  that 
Crosby’s  retaliatory  discharge  claim  was  really  a  claim 
under his CBA and thus was necessarily covered by Section 
301. See, e.g., Caterpillar Inc. v. Williams, 482 U.S. 386, 393‐94 
(1987). Crosby did not move to remand. 
6                                                          No. 13‐1054 


    After conducting discovery, Cooper moved for summary 
judgment. The district court granted the motion, finding that 
Crosby’s retaliatory discharge claim failed on the merits. On 
appeal,  Crosby  now  contends  for  the  first  time  that  the 
district court had no subject‐matter jurisdiction over the case 
and  asks  that  it  be  remanded  to  state  court.  For  its  part, 
Cooper  defends  the  district  court’s  judgment,  but  it  also 
argues that the court should not have reached the merits of 
the  case  for  a  different  reason.  In  its  view,  because  the 
retaliatory  discharge  claim  should  have  been  characterized 
as  a  Section  301  claim,  it  could  not  be  filed  unless  or  until 
Crosby  exhausted  all  contractual  remedies  under  his  CBA 
before resorting to federal court. Because Crosby did not do 
so, Cooper argues that this is an independent reason why his 
suit  should  have  been  dismissed.  As  we  explain  below,  we 
have no need to reach the latter argument. 
                                     II 
                                     A 
    This case turns on a single question: does Section 301 of 
the LMRA govern the issues that Crosby was attempting to 
raise in his state‐law claim for retaliatory  discharge (or, put 
conventionally,  does  the  LMRA  completely  preempt 
Crosby’s state‐law claim). If the answer is yes, then the case 
was properly dismissed. If the answer is no, then there is no 
federal  question  in  the  case  and  the  district  court  lacked 
jurisdiction  to  decide  it.  Although  Crosby  did  not  raise 
subject‐  matter  jurisdiction  before  the  district  court,  this 
objection  is  not  subject  to  waiver.  See  28  U.S.C.  §  1447(c); 
Henderson  ex  rel.  Henderson  v.  Shinseki,  131  S.  Ct.  1197,  1202 
(2011); see also Fed. Sav. & Loan Ins. Corp. v. Quinn, 419 F.2d 
1014,  1016  (7th  Cir.  1969).  The  federal  courts  have  an 
No. 13‐1054                                                           7 


independent “obligation at each stage of the proceedings to 
ensure  that  [they]  have  subject  matter  jurisdiction  over  the 
dispute.”  Ne.  Rural  Elec.  Membership  Corp.  v.  Wabash  Valley 
Power Ass’n, Inc., 707 F.3d 883, 890 (7th Cir. 2013). We review 
questions of subject‐matter jurisdiction and the propriety of 
removal  to  federal  court  de  novo.  Farnik  v.  Fed.  Deposit  Ins. 
Corp., 707 F.3d 717, 721 (7th Cir. 2013). 
    Ordinarily,  the  basis  for  federal‐question  jurisdiction 
must  be  apparent  from  the  face  of  the  plaintiff’s  well‐
pleaded complaint. See Louisville & Nashville R.R. v. Mottley, 
211 U.S. 149, 152 (1908); see also Ne. Rural Elec. Membership, 
707  F.3d  at  890.  The  Supreme  Court,  however,  has  long 
recognized  an  “independent  corollary”  to  the  well‐pleaded 
complaint rule that it has dubbed the “complete preemption 
doctrine.”  Caterpillar,  482  U.S.  at  393.  At  its  base,  this 
doctrine  reflects  an  understanding  of  the  coverage  of  the 
federal  law  in  question.  In  a  small  number  of  areas,  “the 
Court  has  concluded  that  the  pre‐emptive force  of  a  statute 
is  so  extraordinary  that  it  converts  an  ordinary  state 
common‐law  complaint  into  one  stating  a  federal  claim  for 
purposes  of  the  well‐pleaded  complaint  rule.”  Id.  (internal 
quotation  marks  omitted).  “Once  an  area  of  state  law  has 
been  completely  pre‐empted,  any  claim  purportedly  based 
on  that  pre‐empted  state  law  is  considered,  from  its 
inception, a federal claim, and therefore arises under federal 
law.” Id.  
   Section  301  of  the  LMRA  provides  a  federal  rule  for 
contract  disputes  between  employers  and  labor 
organizations  or  between  different  labor  organizations.  29 
U.S.C.  § 185(a).  The  Court  has  understood  this  to  be  a  rule 
that  overrides  all  possible  applicable  state  law,  or,  in  other 
8                                                          No. 13‐1054 


words, as a rule of complete preemption. E.g., Franchise Tax 
Bd. v. Constr. Laborers Vacation Trust, 463 U.S. 1, 23‐24 (1983). 
Given the force of complete preemption, it is not enough for 
a court to accept a plaintiff at her word when she represents 
that  her  case  raises  no  federal  issue.  Rather,  to  determine 
whether  a  purported  state‐law  claim  “really”  arises  under 
Section  301,  a  federal  court  must  “look  beyond  the  face  of 
plaintiff’s  allegations  and  the  labels  used  to  describe  her 
claims  and  …  evaluate  the  substance  of  plaintiff’s  claims.” 
Paul  v.  Kaiser  Found.  Health  Plan,  701  F.3d  514,  519  (6th  Cir. 
2012) (emphasis in original). 
     Although  complete  preemption  sweeps  away  many 
state‐law theories and re‐classifies them as federal, it has its 
limits.  The  Supreme  Court  has  made  clear  that  preemption 
does not extend to every state law that touches upon rights 
governed by Section 301—that is, rights that may have some 
connection  to  a  CBA.  See  Lingle,  486  U.S.  at  412‐13.  Rather, 
only those state‐law claims that require “interpretation” of a 
CBA are inevitably federal. Douglas v. Am. Info. Techs. Corp., 
877 F.2d 565, 569‐70 (7th Cir. 1989); see also Atchley v. Cable 
Vision  Assocs.,  101  F.3d  495,  499  (7th  Cir.  1996).  Put  another 
way, a state‐law claim is “completely preempted” only when 
it  is  “inextricably  intertwined  with  consideration  of  the 
terms of the labor contract.” Allis‐Chalmers Corp. v. Lueck, 471 
U.S.  202,  213  (1985).  Factual  overlap  between  a  state‐law 
claim and a claim one could assert under a CBA is not neces‐
sarily  sufficient.  Douglas,  877  F.2d  at  570.  And  the  general 
rule that a federal defense does not suffice to support federal 
subject‐matter  jurisdiction,  e.g.,  Rivet  v.  Regions  Bank  of  La., 
522  U.S.  470,  475  (1998),  retains  its  force,  even  when  com‐
plete preemption is at issue, Caterpillar, 482 U.S. at 398‐99. As 
the Court put it in Caterpillar: 
No. 13‐1054                                                          9 


   It is true that when a defense to a state claim is based 
   on the terms of a collective‐bargaining agreement, the 
   state  court  will  have  to  interpret  that  agreement  to 
   decide  whether  the  state  claim  survives.  But  the 
   presence of a federal question, even a § 301 question, 
   in  a  defensive  argument  does  not  overcome  the 
   paramount  policies  embodied  in  the  well‐pleaded 
   complaint rule—that the plaintiff is the master of the 
   complaint, that a federal question must appear on the 
   face  of  the  complaint,  and  that  the  plaintiff  may,  by 
   eschewing  claims  based  on  federal  law,  choose  to 
   have  the  cause  heard  in  state  court.  When  a  plaintiff 
   invokes  a  right  created  by  a  collective‐bargaining 
   agreement,  the  plaintiff  has  chosen  to  plead  what  we 
   have  held  must  be  regarded  as  a  federal  claim,  and 
   removal  is  at  the  defendant’s  option.  But  a  defendant 
   cannot, merely by injecting a federal question into an 
   action  that  asserts  what  is  plainly  a  state‐law  claim, 
   transform  the  action  into  one  arising  under  federal 
   law,  thereby  selecting  the  forum  in  which  the  claim 
   shall be litigated.  
Id. (emphasis in original). 
                                 B 
     The state‐law claim at issue in this case is for retaliatory 
discharge in violation of the Illinois Workers’ Compensation 
Act.  820  ILCS  §  305.  Although  the  Act  itself  does  not 
recognize  a  cause  of  action  for  employees  who  are  fired  in 
retaliation  for  exercising  their  rights  under  the  statute, 
Illinois courts have recognized an implied private action, to 
“ensure  that  the  sound  public  policy  underlying  the  [Act] 
c[an]  not  be  frustrated  by  the  actions  of  an  employer.” 
10                                                        No. 13‐1054 


Hinthorn v. Roland’s of Bloomington, Inc., 519 N.E.2d 909, 911 
(Ill.  1988).  A  claim  for  retaliatory  discharge  requires  a 
plaintiff  to  show  that  “(1)  he  was  discharged  or  threatened 
with discharge and (2) the employer’s motive in discharging 
or  threatening  to  discharge  him  was  to  deter  him  from 
exercising  his  rights  under  the  Act  or  to  interfere  with  his 
exercise  of  those  rights.”  Lingle,  486  U.S.  at  407  (quoting 
Horton  v.  Miller  Chem.  Co.,  776  F.2d  1351,  1356  (7th  Cir. 
1985));  see  also  Hinthorn,  519  N.E.2d.  at  911.  None  of  these 
elements  immediately  calls  to  mind  a  labor  contract.  It  is 
thus not surprising that when the Supreme Court addressed 
whether  complete  preemption  applied  to  this  very  type  of 
claim  in  Lingle,  it  ruled  against  such  a  finding.  486  U.S.  at 
407‐08.  As  the  Court  pointed  out,  the  elements  of  a 
retaliatory  discharge  claim  are  “purely  factual”  and 
“pertain[]  to  the  conduct  of  the  employee  and  the  conduct 
and  motivation  of  the  employer.”  Id.  at  407.  It  is  not 
ordinarily necessary to consult the terms of a labor contract 
to  know  whether  an  employee  was  discharged,  nor  would 
the  contract  be  required  to  explain  why  the  discharge 
occurred.  While  Lingle  does  not  hold  that  every  claim  for 
retaliatory  discharge  will  escape  Section  301  preemption 
(because  the  facts  do  matter),  it  suggests  that  preemption 
will be rare. 
    Cooper  acknowledges  Lingle,  but  it  contends  that  this 
case  is  different,  both  because  the  grievance  settlement 
Crosby  signed  on  his  departure  from  the  company  was 
reached  under  the  auspices  of  the  CBA  and  because  it  sees 
the  interpretation  of  this  settlement  as  critical  to  Crosby’s 
state‐law claim. It argues that before Crosby may invoke the 
protection of the Workers’ Compensation Act, he must show 
that he was discharged. The grievance settlement, however, 
No. 13‐1054                                                       11 


says that Crosby agreed to a “voluntary separation from the 
company  [that]  shall  be  considered  a  permanent  layoff 
without recall rights.” Cooper argues that the reference to a 
“voluntary  separation”  in  the  settlement  prohibits  Crosby 
from  claiming  he  was  discharged  unless  he  first  attacks  the 
settlement  itself.  Since  attacking  the  settlement  would 
require the court to interpret and evaluate the CBA’s dispute 
resolution  procedures,  Cooper  reasons  that  this  case,  at  its 
core, involves interpretation of a labor contract and therefore 
falls under Section 301. 
    We  have  no  quarrel  with  the  proposition  that  Crosby 
must prove discharge to succeed on the merits of his claim, 
see  Hinthorn,  519  N.E.2d  at  911,  but  we  are  not  persuaded 
that he can do so only by attacking the grievance settlement. 
The settlement is not nearly as  clear in characterizing Cros‐
by’s departure from the company as “voluntary” as Cooper 
portrays  it.  The  settlement  refers  to  a  voluntary  separation, 
but  it  then  explains  that  the  separation  is  a  “permanent 
layoff without recall rights.” That does not sound voluntary 
to us; it sounds as if Cooper has firmly shut the door behind 
Crosby.  The  message  we  take  from  the  settlement  is  that 
Crosby is leaving Cooper and that he does not have the op‐
tion to come back. 
    The  significance  of  the  grievance  settlement  wanes 
further  when  we  consider  that  Illinois  law  does  not  attach 
dispositive weight to the label an employer uses to describe 
an  employee’s  departure  in  determining  whether  that 
employee  was  discharged.  In  Hinthorn,  the  plaintiff  was 
ordered  to  sign  a  so‐called  “voluntary  resignation”  form 
after being told that she was going to be fired for having cost 
her  employer  too  much  money  for  workers’  compensation 
12                                                      No. 13‐1054 


claims.  Id.  at  910‐11.  Her  employer  told  her  that  she  would 
nevertheless  be  given  an  opportunity  to  “resign”  and 
thereby “save face” and keep a clean resume. Id. at 912. The 
Illinois  Supreme  Court  rejected  the  employer’s  attempt  to 
rely  on  the  “voluntary  resignation”  label  in  arguing  that  it 
did  not  discharge  the  plaintiff,  finding  that  the 
circumstances  under  which  the  plaintiff  signed  the  form 
provided  ample  evidence  of  discharge,  regardless  of  what 
the employer chose to call it. Id. Under Hinthorn, Crosby too 
is not bound by labels, but instead is entitled to rely on the 
circumstances  leading  up  to  his  signing  the  grievance 
settlement  to  show  that  he  was  discharged.  This  evidence 
has  nothing  to  do  with  interpreting  either  the  CBA  or  the 
settlement agreement.  
    Instead,  the  grievance  settlement  takes  Crosby’s 
discharge  as  given.  It  governs  the  terms  of  that  discharge, 
but  it  does  not  undermine  the  basic  fact  of  the  action.  The 
grievance  settlement  says  nothing  at  all  about  the  central 
question  in  a  retaliatory  discharge  case,  which  is  why  the 
employee  was  discharged.  Crosby  aims  to  show  that 
Cooper’s  desire  to  punish  him  for  seeking  workers’ 
compensation led it to place him (improperly) in the position 
of  having  to  sign  the  settlement.  In  short,  interpretation  of 
the  settlement  is  unnecessary  to  the  resolution  of  Crosby’s 
claim. 
    Crosby  has  no  wish  to  repudiate  the  grievance  settle‐
ment, and even if he succeeds in this lawsuit, any such suc‐
cess  would  not  deprive  Cooper  of  any  benefit  it  bargained 
for in the settlement. Crosby is not seeking reinstatement to 
his  former  position,  nor  does  he  wish  to  change  any  other 
term  of  the  settlement.  Crosby  wants  money  damages  in 
No. 13‐1054                                                         13 


compensation  for  Cooper’s  alleged  violation  of  Illinois  law 
and  public  policy,  and  nothing  in  the  settlement  precludes 
such  relief.  To  the  contrary,  the  settlement  says  that  it  “is 
without  prejudice  to  the  contractual  rights  of  either  party 
and shall not constitute a precedent with respect to any like 
or  related  matter  in  the  future.”  If  this  means  anything,  it 
must indicate that both parties are reserving their rights un‐
der other applicable laws. 
    None of this is to say that Cooper is barred from raising 
preemption  as  a  defense  on  the  merits  in  state  court.  See 
Caterpillar, 482 U.S. at 398 (claim that is not subject to federal 
jurisdiction  under  the  complete  preemption  doctrine  may 
nevertheless  be  proven  preempted  when  the  state  court 
reaches  the  merits);  Smith  v.  Colgate‐Palmolive  Co.,  943  F.2d 
764,  770  (7th  Cir.  1991)  (same).  We  conclude  only  that 
Crosby’s case is not within the territory that Congress carved 
out  to  be  governed  exclusively  by  federal  rules  in  Section 
301. Without Section 301 “complete preemption,” there is no 
basis  for  federal  subject‐matter  jurisdiction  over  this  case. 
Removal  was  therefore  improper,  and  we  REVERSE  and 
REMAND to the district court with instructions to return this 
case  to  state  court.  Needless  to  say,  we  express  no  view  on 
the underlying merits.